Matter of Duzhansky (2017 NY Slip Op 06270)





Matter of Duzhansky


2017 NY Slip Op 06270


Decided on August 23, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
LINDA CHRISTOPHER, JJ.


2016-10910

[*1]In the Matter of Leonid. Duzhansky, also known as Leonid Duzhansky, deceased. Eleanor Gutt, respondent; Regina Duzhanskja, appellant. (File No. 1203/15)


Seth Rubenstein, P.C., Brooklyn, NY, and Christina Cline, Astoria, NY, for appellant (one brief filed).
Jules Martin Haas, New York, NY, and Novick & Associates, P.C., Huntington, NY (Michael J. Sullivan of counsel), for respondent (one brief filed).

DECISION & ORDER
In a contested probate proceeding, the objectant Regina Duzhanskja appeals from so much of an order of the Surrogate's Court, Kings County (Lopez Torres, S.), dated August 2, 2016, as denied that branch of her motion which was to expand discovery beyond the time period set forth in 22 NYCRR 207.27 with respect to certain medical records of the decedent.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The applicable Uniform Rules for the Surrogate's Court confines discovery to "a three-year period prior to the date of the propounded instrument and two years thereafter, or to the date of [the] decedent's death, whichever is the shorter period," except upon "the showing of special circumstances" (22 NYCRR 207.27). The determination of whether to expand the time period set forth in that rule is within the discretion of the court (see Matter of Constant, 128 AD3d 419).
Here, contrary to the objectant's contention, the Surrogate's Court providently exercised its discretion in denying that branch of her motion which was to expand discovery beyond the time period set forth in 22 NYCRR 207.27 with respect to certain medical records of the decedent. The objectant failed to demonstrate that there were special circumstances warranting expansion of the time period set forth in that rule (see Matter of Wilson, 266 AD2d 164).
RIVERA, J.P., LEVENTHAL, AUSTIN and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court